            Case 1:19-bk-12240-NWW                        Doc 2 Filed 05/30/19 Entered 05/30/19 16:35:50 Desc
                                                          Main Document     Page 1 of 7
                                                               [Local Form 3015.1]
                                                  IN THE UNITED STATES BANKRUPTCY COURT
                                                   FOR THE EASTERN DISTRICT OF TENNESSEE
                                                                                               1:19-bk-12240
 In re                                                               Case No.           Check if applicable:
  William Ralph Keith                                                Chapter 13              Preconfirmation Amended Plan
                                            Debtor 1                                         Postconfirmation Modified Plan
 (If spouse is filing:)
  Carol Jan Keith
                                            Debtor 2

                                                                          CHAPTER 13 PLAN
Part 1: Notices
The use of this chapter 13 plan form is mandatory for chapter 13 cases filed in the Eastern District of Tennessee.

To Debtor(s): Bankruptcy law is complex; you are urged to consult an attorney. This form sets out options that
              may be appropriate in some cases, but the presence of an option on the form does not indicate that the
              option is appropriate in your circumstances. Plans that do not comply with local rules and judicial
              rulings may not be confirmable.

To Creditors: Bankruptcy law is complex; you are urged to consult an attorney. Your rights may be affected by
              this plan. Your claim may be reduced, modified, or eliminated. If you oppose this plan, you or
              your attorney must file an objection with the clerk of court before the scheduled time of the 11
              U.S.C. § 341(a) meeting of creditors, or the objection must be lodged with the chapter 13 trustee at
              the meeting unless otherwise ordered by the court. See E.D. Tenn. LBR 3015-3(a) or E.D. Tenn.
              LBR 3015-2(a)(5) and (b), as applicable. If no objection to confirmation is filed, the Bankruptcy Court
              may confirm this plan without further notice. See Federal Rule of Bankruptcy Procedure 3015.
              Regardless of plan treatment, creditors will need to file a proof of claim before any claim can be paid
              under the plan. See Federal Rule of Bankruptcy Procedure 3002. Further, nothing in this plan precludes
              or otherwise limits the filing of an objection or complaint, as appropriate, contesting the allowance of such
              claim or the validity of any lien or right of setoff or seeking to avoid any lien under any applicable section
              of the Bankruptcy Code.

This plan: (Debtor(s) must complete the following by checking one box on each line.)

 1.1         Limits the amount of a secured claim, which may result in a partial                  Yes                No
             payment or no payment at all to the secured creditor. [See plan
             provision in Section 3.2.]
 1.2         Avoids a judicial lien or security interest. [See plan provision in                  Yes                No
             Section 3.4.]
 1.3         Contains a Nonstandard Plan Provision. [See plan provision in                        Yes                No
             Section 8.1.]

 Part 2: Plan Payments and Length of Plan

2.1          Debtor(s) will make regular payments to the trustee as follows:

 Debtor 1 $1720.00                                          weekly, biweekly, semi-monthly, or monthly for 60 months by
   payroll deduction or                          direct payment to the trustee (and, complete if applicable)

 Debtor 2 $00.00                                            weekly, biweekly, semi-monthly, or monthly for 0 months by
   payroll deduction or                          direct payment to the trustee (and, complete if applicable)

Future payment changes (Complete if applicable.)

E.D. Tenn. Bankr. Form Plan 12/17                                                                                 Page 1 of 7
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                            Best Case Bankruptcy
            Case 1:19-bk-12240-NWW                                   Doc 2 Filed 05/30/19 Entered 05/30/19 16:35:50               Desc
                                                                     Main Document    Page 2 of 7
 Debtor                William Keith                                                          Case number
                       Carol Keith                                                                              1:19-bk-12240
 ________________
__Beginning _______ plan payments will change to: $__________ weekly, biweekly,                                           semi-monthly, or
   monthly for____ months by payroll deduction or direct payment to the trustee
2.2      Federal Income Tax Refunds
In addition to the payments in Section 2.1, the debtor(s) will pay to the trustee federal income tax refunds as follows:

    none,           all, or         Refund less applicable tax credits as allowed

If tax refunds are being paid to the trustee, the debtor(s) will furnish to the trustee a copy of each federal income tax return
filed by the debtor(s) during the pendency of the case and every request for extension of time to file a return, within 14
days of the filing of the return or the mailing of the request. In order to expedite the trustee’s receipt of the refunds, the
trustee may request that the court enter a tax intercept order so that the IRS will send the tax refunds directly to the
trustee. If an amount other than “all” is to be paid into the plan, the trustee will refund the balance to the debtor(s) within
60 days of receipt, if the debtor(s) are current in the plan payments under Section 2.1 and if the debtor(s) have provided a
copy of their tax return to the trustee. Otherwise, the trustee may apply the balance due to the debtor(s) to cure any
arrearage. If the trustee is unable to determine the amount due to the debtor(s) because the debtor(s) have not provided
to the trustee a copy of the federal tax return within 60 days of the trustee’s receipt of a tax refund, then the debtor(s) are
deemed to have forfeited the amount due to them, and the trustee may disburse this amount to creditors as an additional
tax refund contributed to the plan.

2.3     Additional Payments (Complete if applicable.)
The debtor(s) will make the following additional payments to the trustee: (Describe the source, estimated amount, and
estimated date of payment.)




 Part 3: Treatment of Secured Claims

3.1          Maintenance of Payments and Cure of Default, if Any (Complete if applicable).

Installment payments on the secured claims listed in this section, which will extend beyond the life of the plan, will be
maintained during the plan, with payments disbursed by the trustee unless “Yes” is listed under “Direct Pay by Debtor(s)?”
The holders of the secured claims will retain their liens following the completion of payments under the plan, and any
unpaid balance of the claims is not subject to discharge. Any existing arrearage on a listed claim will be paid in full
through disbursements by the trustee, with interest, if any, at the rate stated. Any postpetition installment payment
changes and fees, expenses, and charges noticed in conformity with Federal Rule of Bankruptcy Procedure 3002.1 will be
paid without plan modification by the party designated below to make the installment payment unless otherwise ordered
by the court.

The installment payment and amount of arrearage stated in an allowed claim, proof of which is filed, control over any
contrary amounts listed below.

If relief from the automatic stay is ordered as to any collateral described below, all payments under this section to
creditors secured solely by that collateral will cease unless otherwise ordered by the court.

       Name of                       Collateral                  Principal   Installment   Direct Pay   Amount of   Int. Rate on Arrearage
       Creditor                     Description                 Residence     Payment          by       Arrearage     Arrerage   Payment
                                                                     ?                     Debtor(s)?




E.D. Tenn. Bankr. Form Plan 12/17                                                                                           Page 2 of 7
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
            Case 1:19-bk-12240-NWW                                   Doc 2 Filed 05/30/19 Entered 05/30/19 16:35:50                   Desc
                                                                     Main Document    Page 3 of 7
 Debtor                William Keith                                                             Case number
                       Carol Keith                                                                                     1:19-bk-12240
       Name of                       Collateral                  Principal   Installment     Direct Pay    Amount of    Int. Rate on Arrearage
       Creditor                     Description                 Residence     Payment            by        Arrearage      Arrerage   Payment
                                                                     ?                       Debtor(s)?


                                Residence at 110
                                  Ann Drive,
      Homepoint                 Tunnel Hill, GA
      Mortgage                       30755                           Yes      $1320.00          No         $12000.00        0%              $220.00

3.2          Request for Valuation of Security, Payment of Fully Secured Claims, and Modification of Undersecured
             Claims (Complete if applicable and check “Yes” in Section 1.1. The following provisions will be effective only if
             there is a check in the “Yes” box in Section 1.1.)

For each creditor listed in this section, the “Secured Amount” was calculated by valuing the creditor’s collateral and
subtracting superior liens. For nongovernmental creditors, the debtor(s) request that the Secured Amount be the
determinative amount of the creditor’s secured claim under Federal Rule of Bankruptcy Procedure 3012 and 11 U.S.C. §
506(a). For governmental creditors, the listed Secured Amount is an estimate with no binding effect; rather, the amount of
the governmental creditor’s secured claim under Federal Rule of Bankruptcy Procedure 3012 and 11 U.S.C. § 506(a) will
be determined by the amount the creditor states in response to Question No. 9 on its proof of claim for “Amount of the
claim that is secured” unless otherwise ordered by the court under Federal Rule of Bankruptcy Procedure 3012(c).

If the Secured Amount is greater than the creditor’s total claim, the total allowed claim will be paid in full with interest at
the rate stated below. If the Secured Amount is less than the creditor’s total claim, only the allowed Secured Amount will
be paid in full with interest at the rate stated below. Any portion of the creditor’s total allowed claim that exceeds the
Secured Amount will be treated as an unsecured claim under Section 5.1 of this plan. If the Secured Amount is listed as
“Zero” or “None,” the creditor’s allowed claim will be treated entirely as an unsecured claim under Section 5.1 of this plan.

Monthly payments will be disbursed by the trustee unless “Yes” is listed under “Direct Pay by Debtor(s)?”

Each creditor listed below will retain its lien on the property interest of the debtor(s) or the estate(s) until the earlier of:

             (a) payment of the underlying debt determined under nonbankruptcy law, or

             (b) discharge of the underlying debt under 11 U.S.C. § 1328,

at which time the lien will terminate and be released by the creditor.

 Name of Creditor                        Collateral                  Secured Amount      Interest Rate    Monthly Payment        Direct Pay by
                                        Description                                                                               Debtor(s)?
 -NONE-

3.3          Secured Claims Excluded from 11 U.S.C. § 506 (Complete if applicable.)

The claims listed in this section were either:

             (a) incurred within 910 days before the petition date and secured by a purchase money security interest in a
             motor vehicle acquired for the personal use of the debtor(s), or

             (b) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing
             of value.

These claims will be paid in full with interest at the rate stated below with payments disbursed by the trustee unless “Yes”
is listed under “Direct Pay by Debtor(s)?” The amount of the creditor’s claim stated on its proof of claim, if allowed,
controls over any contrary amount listed below.

E.D. Tenn. Bankr. Form Plan 12/17                                                                                                Page 3 of 7
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
            Case 1:19-bk-12240-NWW                                   Doc 2 Filed 05/30/19 Entered 05/30/19 16:35:50                      Desc
                                                                     Main Document    Page 4 of 7
 Debtor                William Keith                                                              Case number
                       Carol Keith                                                                                        1:19-bk-12240

Each creditor listed below will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:

             (a) payment of the underlying debt determined under nonbankruptcy law, or

             (b) discharge of the underlying debt under 11 U.S.C. § 1328,

at which time the lien will terminate and be released by the creditor.

 Name of Creditor                        Collateral                  Amount of Claim      Interest Rate     Monthly Payment        Direct Pay by
                                        Description                                                                                 Debtor(s)?
 -NONE-

3.4          Lien Avoidance (Complete if applicable and check “Yes” in Section 1.2. The following provisions will be effective
             only if there is a check in the “Yes” box in Section 1.2.)

The judicial liens and nonpossessory, nonpurchase money security interests securing the claims listed in this section
impair exemptions to which the debtor(s) would be entitled under 11 U.S.C. § 522(b). Upon entry of an order confirming
this plan, the liens listed will be avoided to the extent they impair such exemptions. The amount of a lien avoided will be
treated as an unsecured claim in Section 5.1 of this plan. The amount, if any, of the lien interest that is not avoided will be
paid in full as a secured claim with payments disbursed by the trustee. If multiple liens on the same collateral impairing
the same exemption are being avoided, the liens should be listed and avoided in reverse order of priority, i.e., start with
lowest priority lien and proceed to the highest.

If a lien has been avoided, it should not be included in (B). Add (A) plus (B) plus (C) and then subtract (D) to determine
(E) Extent of Impairment. If (E) is equal to or greater than (A), the entire lien is avoided and the amount of (F) Secured
Claim will be $0. If (E) is less than (A), only the amount in (E) is avoidable. The difference between (A) and (E) is the
amount of (F) Secured Claim.

    Name of                (A)                     (B)                  (C)        (D)           (E)              (F)      Interest          Monthly
    Creditor             Amount of             Total of all          Amount of   Value of      Extent of        Secured      Rate            Payment
                           Lien                Other Liens           Exemption   Property     Impairment         Claim
                             $0.00                  $0.00              $0.00      $0.00          0.00            $0.00     0.00%                $0.00


 Further identify below each judicial lien by property address and recordation information, and list the collateral covered
 by each nonpossessory, nonpurchase money security interest.
 -NONE-


3.5          Surrender of Collateral (Complete if applicable.)

The debtor(s) surrender the collateral listed in this section. The debtor(s) request that the automatic stay under 11 U.S.C.
§ 362(a) be terminated as to this collateral and the codebtor stay under § 1301 be terminated in all respects upon entry of
an order confirming this plan. Any allowed deficiency balance resulting from a creditor’s disposition of the
collateral will be treated as an unsecured claim in Section 5.1 of this plan if the creditor amends its
previously-filed claim within 120 days from entry of the order confirming this plan or by such additional time as
the creditor may be granted upon motion filed within that 120-day period.

 Name of Creditor                                                                  Collateral Description
 -NONE-

3.6          Secured Claims Paid by Third Party (Complete if applicable.)



E.D. Tenn. Bankr. Form Plan 12/17                                                                                                  Page 4 of 7
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 1:19-bk-12240-NWW                                    Doc 2 Filed 05/30/19 Entered 05/30/19 16:35:50                Desc
                                                                      Main Document    Page 5 of 7
 Debtor                William Keith                                                          Case number
                       Carol Keith                                                                                   1:19-bk-12240
The following secured claims will be paid directly by the designated third party. The trustee will make no payment on the
claim unless the creditor amends its previously-filed claim to assert a deficiency balance that will be treated as an
unsecured claim in Section 5.1 of this plan.

 Name of Creditor                                                    Collateral Description                 Third Party
 -NONE-

 Part 4: Treatment of Priority Claims

4.1          General

Allowed claims entitled to priority under 11 U.S.C. § 507, including filing fees, attorney’s fees for debtor(s), certain taxes,
and domestic support obligations except as provided below in Section 4.3 or 8.1, will be paid in full without postpetition
interest by deferred cash payments before payment of nonpriority unsecured claims in Section 5.1. Notwithstanding the
foregoing, the trustee will pay in full allowed claims for prepetition real property taxes filed by a governmental entity at the
applicable statutory interest rate, regardless of whether the claim is filed as priority or secured.

4.2          Attorney’s Fees

The attorney for the debtor(s) requests a flat fee in the amount of:

$3750.00, which will be paid in full less $0.00 previously paid by the debtor(s).
If no amounts are included, the attorney for the debtor(s) is not seeking a flat fee and will instead be filing a fee application
as contemplated by E.D. Tenn. LBR 2016-1(c).

4.3     Domestic Support Obligations (Complete if applicable.)
The automatic stay does not preclude the establishment or modification of a domestic support obligation order as
permitted by 11 U.S.C. § 362(b)(2)(A)(ii).

The debtor(s) will continue to pay directly or by payroll deduction domestic support obligations that are due and payable
postpetition, regardless of whether a proof of claim is filed.

If a claim for a prepetition domestic support obligation arrearage is filed, the allowed claim will be paid in full by the trustee
unless the obligation has been assigned to, or is owned by, a governmental unit and may be paid less under 11 U.S.C. §
1322(a)(4). If 11 U.S.C. § 1322(a)(4) applies, the allowed claim will be paid by the trustee as follows:


 -NONE-

 Part 5: Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority Unsecured Claims Not Separately Classified

Allowed nonpriority unsecured claims that are not separately classified will be paid:

    in full

    Enter Percentage                   0.00        %

    pro rata on a funds available basis after payment of all other separately-classified claims

    other: Enter Information

If more than one option is checked above, the option providing the largest payment will be effective.
E.D. Tenn. Bankr. Form Plan 12/17                                                                                             Page 5 of 7
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
            Case 1:19-bk-12240-NWW                                   Doc 2 Filed 05/30/19 Entered 05/30/19 16:35:50             Desc
                                                                     Main Document    Page 6 of 7
 Debtor                William Keith                                                        Case number
                       Carol Keith                                                                              1:19-bk-12240

5.2     Postpetition Claims
 Postpetition claims allowed under 11 U.S.C. § 1305, proofs of which are filed by creditors, will be paid as follows:

             § 1305(a)(1) tax claims to be paid in full by the trustee

             § 1305(a)(1) tax claims will not be paid by the trustee

             § 1305(a)(2) consumer debt claims to be paid in full by the trustee

             § 1305(a)(2) consumer debt claims to be paid by the trustee as provided in Section 5.1; however, if Section 5.1
             provides for pro rata distribution only, the amount of the pro rata distribution on the § 1305(a)(2) claims will be
             determined as of the date the postpetition claim is filed

             § 1305(a)(2) consumer debt claims will not be paid by the trustee

Check above all that apply.

 Part 6: Executory Contracts and Unexpired Leases

6.1     The executory contracts and unexpired leases listed below are assumed and will be treated as specified.
All other executory contracts and unexpired leases are rejected, with any claim arising from the rejection to be
treated as an unsecured claim in Section 5.1 of this plan. (Complete if applicable.)

Contractual installment payments will be disbursed by the trustee unless “Yes” is listed under “Direct Pay by Debtor(s)?”
Any arrearage will be paid in full with payments disbursed by the trustee. The installment payment and amount of
arrearage stated in an allowed claim, proof of which is filed, control over any contrary amounts listed below. A claim
arising from the rejection of an executory contract or unexpired lease will be paid as unsecured in Section 5.1 of
this plan if the creditor files a proof of claim within 60 days from entry of the order confirming the plan that first
rejects the executory contract or unexpired lease.

  Name of Creditor                   Description of                   Installment   Direct Pay by         Amount of           Arrearage
                                    Contract or Lease                  Payment       Debtor(s)?           Arrearage           Payment

 -NONE-

 Part 7: Vesting of Property of the Estate

7.1          Property of the estate will not vest in the debtor(s) until completion of the plan as evidenced by the
             trustee’s filing of a certificate of final payment.

 Part 8: Nonstandard Plan Provisions

8.1          Nonstandard Provisions. (Complete if applicable and check “Yes” in Section 1.3. The following provisions will
             be effective only if there is a check in the “Yes” box in Section 1.3.)

Debtor will make monthly maintenance payments directly to all student loan creditors for student loan
debt. The Trustee will make no distribution under the plan to any student loan creditor.


Any nonstandard provision placed in this plan other than in this Section 8.1 is void. If there is a conflict between
a provision listed in this section and a standard provision of this plan, the provision listed here controls to the
extent of the conflict.


E.D. Tenn. Bankr. Form Plan 12/17                                                                                         Page 6 of 7
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
            Case 1:19-bk-12240-NWW                                   Doc 2 Filed 05/30/19 Entered 05/30/19 16:35:50         Desc
                                                                     Main Document    Page 7 of 7
 Debtor                William Keith                                                        Case number
                       Carol Keith                                                                             1:19-bk-12240

 Part 9: Signatures

9.1     Signatures of Debtor(s) and Attorney for the Debtor(s). (If the debtor(s) do not have an attorney, the debtor(s)
must sign below; otherwise the debtor(s) signatures are optional. The attorney for the debtor(s), if any, must sign below.
By signing, the attorney certifies that the debtor(s) consent to the provisions in the plan and have authorized its filing.)


       /s/ William Keith                                                           /s/ Carol Keith
       Signature of Debtor 1                                                       Signature of Debtor 2


       Executed on:                       5/30/19                                  Executed on:      5/30/19

       /s/ W. Thomas Bible, Jr.                                                    Date:      5/30/19
       W. Thomas Bible, Jr. 014754
       Signature of Attorney for Debtor(s)

By filing this document, the debtor(s), if not represented by an attorney, or the attorney for the debtor(s) certify
that the wording and order of the provisions in this plan are identical to the court’s form plan, other than any
nonstandard provisions included in Section 8.1.




E.D. Tenn. Bankr. Form Plan 12/17                                                                                     Page 7 of 7
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
